NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30113

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00009-DLC-1

 v.
                                                MEMORANDUM*
DOUGLAS JAMES GOSNELL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Douglas James Gosnell appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gosnell contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider his mitigating arguments and the 18 U.S.C § 3583(e) factors, and by

failing to provide sufficient explanation for the sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered Gosnell’s mitigating circumstances, including his medical conditions

and mental health concerns, as well as the relevant § 3583(e) factors, and

adequately explained that the statutory maximum sentence was warranted to

sanction Gosnell’s breach of the court’s trust. See United States v. Carty, 520 F.3d

984, 992 (9th Cir. 2008) (en banc); see also United States v. Perez-Perez, 512 F.3d

514, 516 (9th Cir. 2008) (district court need not specifically address each of the

defendant’s arguments to show that it has considered them).

      Gosnell also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The within-Guidelines sentence is substantively reasonable in light of

the § 3583(e) factors and the totality of the circumstances, including Gosnell’s

significant breaches of the court’s trust. See Gall, 552 U.S. at 51; United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007). Moreover, the record does not

support Gosnell’s contention that the district court impermissibly imposed the

sentence to punish his violation conduct. See Simtob, 485 F.3d at 1063.

      AFFIRMED.


                                          2                                    21-30113